Citation Nr: 0620623	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  03-05 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for left leg varicose 
veins, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
September 1962.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Winston-Salem, North Carolina (RO).

In the April 2006 hearing before the Board, the veteran 
raised claims for service connection for a right leg disorder 
and service connection for depression, both as secondary to 
the service-connected left leg varicose vein disability.  
These issues are referred to the RO for adjudication.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks an increased rating for left leg varicose 
veins, currently evaluated as 20 percent disabling.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The record shows 
that the veteran last received a medical evaluation of his 
left leg varicose vein disability in February 2004, over two 
years ago.  In the April 2006 hearing before the Board, the 
veteran stated that his disability had increased in severity 
since that time.  The veteran further testified that since 
his February 2004 VA medical examination, he has received 
treatment for his service-connected varicose veins at the VA 
Outpatient Clinic in Salisbury, North Carolina.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must obtain all VA treatment 
records from the VA Outpatient Clinic 
in Salisbury, North Carolina subsequent 
to February 2004 and associate those 
records with the claims file.

3.	The veteran must be afforded a VA 
examination to determine the current 
extent of the service-connected left 
leg varicose vein disability.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies, 
should be accomplished.  The examiner 
should review the results of any 
testing prior to completion of the 
report.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations 
of leg varicosities found to be 
present.  In particular, the examiner 
should report any persistent edema, 
stasis pigmentation, eczema, 
intermittent or persistent ulceration, 
and pain at rest found.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

4.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation must be 
obtained and associated with the claims 
file which shows that notice scheduling 
the examination was sent to the last 
known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.	Thereafter, the RO must re-adjudicate 
the claim on appeal.  If the benefit on 
appeal remains denied, a supplemental 
statement of the case must be issued, 
and the veteran and his representative 
must be afforded an opportunity to 
respond.  The case must then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).



